*70The ferry in question was granted to Bush by the county court of Clark, across a water course which is one of the boundary lines of that county; and it does not appear from the transcript of the record in the ease, that he owned land on the side thereof which is in the said county, to authorize the grant. Indeed, Bush offered to produce parole testimony to this court that at the time the ferry was granted to him, he did own the land where the ferry was established. But inasmuch as this is not one of those cases in which our laws permit errors upon matters of fact to be assigned, the court is confined to errors upon matters of law, arising on the face of the proceedings, and consequently no other evidence is. admissible.
Wherefore, it is considered by the court,, that the said grant of the said county court be reversed with costs, &c., but without prejudice to any application for a renewal of the grant which the said Bush, his heirs or assigns, may hereafter make, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.